NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 26, 2013*
                              Decided September 27, 2013

                                         Before

                            WILLIAM J. BAUER, Circuit Judge

                            RICHARD D. CUDAHY, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 13‐2383

JOHN E. GIBENS,                                   Appeal from the United States District
     Plaintiff‐Appellant,                         Court for the Northern District of Indiana,
                                                  Hammond Division.
      v.
                                                  No. 2:13 CV 188
INDIANA BUREAU OF MOTOR
VEHICLES, et al.,                                 James T. Moody,
     Defendants‐Appellees.                        Judge.

                                       O R D E R

      John Gibens appeals the dismissal of his civil‐rights lawsuit, alleging that the
Indiana Bureau of Motor Vehicles suspended his driver’s license without due process
and then unlawfully ignored a state court’s order to reinstate his license. We affirm.



      *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. Thus, the appeal
is submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(A)(2).
No. 13‐2383                                                                              Page 2

       As set forth in the complaint that he filed in 2013, Gibens’s driving license was
suspended in 2009 and 2012 by the Bureau of Motor Vehicles, and he was labeled a
“habitual traffic offender” based on information contained in his driving record (a copy
of which he attached to the complaint). A state court granted his request for partial
reinstatement of his license to prevent undue hardship, see IND. CODE § 9‐24‐15‐6(a)(2),
but his license remained suspended. Believing that the continued suspension of his
driver’s license violated numerous constitutional protections (among them due process,
the Double Jeopardy Clause, the right to a jury trial, and the prohibition against bills of
attainder), he brought suit under 42 U.S.C. § 1983 against Indiana, its Bureau of Motor
Vehicles and its Secretary of State, seeking $1 million in damages, expungement of his
driving record, reinstatement of his driver’s license, and an injunction against future
suspensions. (On appeal he abandons his claims against the Secretary of State.)

       According to Gibens’s driving record, his license was suspended in 2009 and
2012 based on violations of two state laws. The first law allows the Bureau of Motor
Vehicles to suspend the driver’s licenses of “habitual traffic violators” after providing
30 days’ notice and an opportunity to dispute the accuracy of the Bureau’s driving
records or seek judicial review. See IND. CODE §§ 9‐30‐10‐5(a), 9‐30‐10‐6, 9‐30‐10‐7.
Gibens’s record shows that his license was suspended for ten years beginning in June
2009 because he had been convicted three times of driving while intoxicated, most
recently in April 2009. See IND. CODE § 9‐30‐10‐4(b). The second law allows the Indiana
Child Support Bureau to suspend the driving licenses of those who owe more than
$2,000 in child‐support payments, after providing notice and an opportunity for a
hearing. See IND. CODE §§ 31‐25‐4‐32(a)(4), 31‐25‐4‐33. Gibens’s license was suspended
from July to December 2012 based on delinquent child‐support payments.

       The district court dismissed the complaint at screening, 28 U.S.C. § 1915(e)(2)(B),
concluding that the challenge to the 2009 suspension was barred by the 2‐year statute of
limitations applicable to § 1983 claims arising in Indiana. See Logan v. Wilkins, 644 F.3d
577, 581 (7th Cir. 2011). The court next determined that Gibens did not state a claim
concerning the 2012 suspension; his driver’s license had already been suspended until
2019, the court explained, so a second, overlapping suspension caused him no harm.
Finally the court ruled that Gibens lacked any entitlement to a hardship license because
the state court’s order was merely “in the nature of a recommendation.” IND. CODE
§ 9‐24‐15‐6(a)(2).

        On appeal Gibens asserts that § 1983 does not have a statute of limitations for
civil‐rights violations. The district court correctly noted that it does, see Wallace v. Kato,
No. 13‐2383                                                                          Page 3

549 U.S. 384, 387 (2007), and that Gibens’s lawsuit—occurring as it did four years after
his license was suspended—was outside the 2‐year statute of limitations, see Logan, 644
F.3d at 582; Hoagland v. Town of Clear Lake, Ind., 415 F.3d 693, 699–700 (7th Cir. 2005).

        Gibens next asserts that the district court misunderstood the nature of the state
court’s order. We understand him to argue that the Bureau deprived him of a driving
license without due process by not responding to that order. But whether a person has a
constitutionally protected property interest depends on state law, see Frey Corp. v. City of
Peoria, Ill., No. 12–3571, 2013 WL 4257891, at *4 (7th Cir. Aug. 16, 2013), and Indiana law
declares that a habitual offender is ineligible for a license based on undue hardship,
see IND. CODE § 9‐24‐15‐1(6) (chapter does not apply to “[a] person who is a habitual
violator of traffic laws”). Because Gibens had no entitlement (i.e., enforceable right) to
the license, the district court correctly concluded that he had failed to state a due
process claim. See Munson v. Gaetz, 673 F.3d 630, 637–38 (7th Cir. 2012); Williams v.
Wendler, 530 F.3d 584, 589–90 (7th Cir. 2008).

       We have reviewed Gibens’s remaining contentions, and all lack merit. 

                                                                               AFFIRMED.